Citation Nr: 0002467	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether rating decisions of January 1977 and February 
1992 were clearly and unmistakably erroneous (CUE) in failing 
to grant service connection for bilateral hearing loss and 
tinnitus.  

2.  Entitlement to an effective date earlier than October 22, 
1996, for the grant of service connection for bilateral 
hearing loss.  

3.  Entitlement to an effective date earlier than October 22, 
1996, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral hearing loss and tinnitus, effective 
from October 22, 1996.  The veteran appealed the effective 
dates and the noncompensable evaluation assigned to the 
service-connected hearing loss.  

In April 1998, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  

In an August 1998 decision, the Board denied the veteran's 
claim for an increased rating for the service-connected 
bilateral hearing loss.  In that decision, the Board also 
noted that, at the April 1998 hearing, the veteran had raised 
the issue of clear and unmistakable error (CUE) in the rating 
decisions of January 1977 and February 1992 that denied 
service connection for bilateral hearing loss.  The claims 
for earlier effective date and CUE in prior rating decisions 
were considered inextricably intertwined and the case was 
remanded in August 1998 in order to allow the RO the 
opportunity to adjudicate the issues of CUE.   


FINDINGS OF FACT

1.  The veteran has not shown that the correct facts as they 
were known at the time of the January 1977 and February 1992 
adjudications were not before VA, or that statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  

2.  The claim of service connection for bilateral hearing 
loss was denied by the RO in January 1977.  Absent a timely 
appeal by the veteran, that decision became final.  

3.  In February 1992, the RO denied the veteran's claim to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  Absent a timely appeal by the 
veteran, that decision became final.  

4.  The first communication received from the veteran 
subsequent to the February 1992 RO decision regarding new and 
material evidence which could be construed as an attempt to 
reopen the claim was received on October 22, 1996.  

5.  The first correspondence which could be construed as an 
informal claim requesting entitlement to service connection 
for tinnitus was received on October 22, 1996.  


CONCLUSIONS OF LAW

1.  The veteran's claims of CUE in the January 1977 and 
February 1992 rating decisions are legally insufficient.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (1999).

2.  The criteria for an effective date earlier than October 
22, 1996, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.156, 3.400 (1999).

3.  The criteria for an effective date earlier than October 
22, 1996, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (1999).  To 
establish a valid CUE claim, a veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).  However, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995).

In the present case, service connection for bilateral hearing 
loss was denied in January 1977 on the basis that the 
condition had pre-existed service and not been aggravated 
therein.  The veteran was notified of that decision by letter 
dated that same month; however, no appeal was filed.  
Therefore, the January 1977 denial may now be reversed only 
on a showing of CUE.  In a February 1992 decision, the RO 
determined that the veteran had not submitted new and 
material evidence sufficient to reopen the previously denied 
claim.  The veteran was notified of that decision by letter 
dated in March 1992; however, no appeal was filed.  As with 
the earlier decision, the February 1992 decision may now be 
reversed only on a showing of CUE.  

The veteran contends that he has consistently reported a 
history of noise exposure during service, but he believes 
that fact was not considered in the earlier rating actions.  

Evidence available to the RO in January 1977 included the 
veteran's application for compensation submitted in October 
1976, his service medical records and the report of a 
December 1976 VA examination.  The examination report itself 
included the veteran's history of noise exposure during 
service and his belief that his hearing had been negatively 
affected.  

Service medical records included the report of a July 1971 
enlistment examination.  The report of an audiometric 
examination performed at that time reported pure tone air 
conduction thresholds as 30, 20, 5 and 45 decibels in the 
right ear at 500, 1000, 2000 and 4000 hertz, respectively.  
Like measurements of the left ear were 20, 20, 20 and 30 
decibels.  There was no comment made regarding those findings 
and the veteran was considered qualified for service.  The 
report of an audiometric examination conducted as part of an 
April 1972 physical examination reported pure tone air 
conduction thresholds as 30, 20, 5, 5 and 45 decibels in the 
right ear at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 20, 20, 
20, 5 and 30 decibels.  Again, there was no comment made 
regarding those findings.  

In October 1972, the veteran presented with complaints that 
he had noted decreased hearing in the last few months, "over 
one year period."  An audiogram was interpreted as showing 
no significant decrease since admission physical examination.  

The report of a March 1976 separation physical examination 
included the examiner's finding that the veteran had a 
hearing defect by history; however, no audiometric 
examination was performed.  

In the January 1977 rating decision, the RO noted that the 
veteran had a slight high frequency hearing loss at 
enlistment; however, there was no evidence of aggravation 
beyond the normal progression of that condition during 
service.  The RO also considered the report of the December 
1976 VA examination which included a diagnosis of moderate 
sensorineural type high frequency loss bilaterally.  Pure 
tone air conduction thresholds were reported as 10, 15, 5 and 
55 decibels in the right ear at 500, 1000, 2000 and 4000 
hertz, respectively.  Like measurements of the left ear were 
10, 20, 15 and 45 decibels.  There was no comment made 
regarding those findings.  After concluding that the 
currently diagnosed mild high frequency hearing loss was not 
shown to have been incurred during service, the RO denied 
service connection.

In the February 1992 rating decision, the RO reviewed reports 
of private audiometric examinations conducted in 1990 which 
revealed bilateral hearing loss.  The RO concluded, however, 
that the evidence was not sufficient to reopen the previously 
denied claim as it did not relate the veteran's current 
hearing loss to his period of military service.  

In October 1996, the veteran submitted copies of audiograms 
reportedly performed at enlistment and discharge from service 
and repeated his assertion that exposure to aircraft noise 
during service damaged his hearing.  He was afforded a VA 
examination in January 1997, at which time his history of 
exposure to noise during service, as well as his pre- and 
post-service employment with the railroad was noted.  
Audiometric testing conducted as part of that examination 
revealed a moderate to severe hearing loss in the right ear 
and a moderate to severe sensorineural loss in the left ear.  
In the February 1997 rating decision, the RO determined that 
the veteran's statement indicating he was exposed to jet 
aircraft in service was new and material and the claim was 
reopened.  

Based on a review of the entire record, the RO found that the 
veteran's hearing loss pre-existed service; however, no 
audiometric examination was conducted at separation, despite 
the veteran's complaints of hearing loss.  The results of a 
1976 VA examination showed increased levels of hearing loss 
at the 4000 hertz level in both ears when compared to the 
enlistment examination.  Thus, the finding of increased 
hearing loss soon after discharge and the veteran's report of 
exposure to noise from jet aircraft were considered 
sufficient to raise a reasonable doubt which was resolved in 
the veteran's favor.  Service connection was granted.  

In 1977, as now, a grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  38 C.F.R. § 3.303 (1976).  With regard to new and 
material evidence, in 1992, as now, new and material evidence 
sufficient to reopen a previously denied claim meant evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1991).  

The veteran contends that his assertions regarding in-service 
noise exposure were not considered in his earlier claims.  
The Board notes, however, that the veteran's claim of noise 
exposure during service was included in the report of the 
December 1976 VA examination which was considered by the RO 
in January 1977; however, the RO determined that there was no 
evidence that the veteran's pre-existing hearing loss had 
been aggravated by service.  While the veteran's assertion 
was not specifically cited in the rating decision, there is 
nothing in that decision which indicates that the RO had not 
taken note of the veteran's assertion regarding in-service 
noise exposure.  

In the February 1992 decision, the RO considered evidence of 
a currently demonstrated hearing loss; however, there was no 
evidence submitted which related that condition to service.  
The Board also notes that, in his attempt to reopen the 
previously denied claim, the veteran submitted medical 
evidence, but did not reiterate his claim of noise exposure 
at that time.  

Even if the RO had not considered the veteran's allegation, 
to successfully establish CUE, this error must have been of 
"the sort... which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Failure to 
consider the veteran's own assertion with regard to causation 
was not the sort of error which would have manifestly changed 
the outcome.  There was still no medical evidence pertaining 
to aggravation.  Such an error was not the kind of factual 
error that, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the results in the veteran's case in January 
1977 would have been manifestly different but for the error.  
As noted, the veteran did not make that assertion in his 
attempt to reopen the claim; the newly submitted evidence was 
limited to medical evidence pertaining to current disability.

The Board is aware that the RO considered the veteran's 
October 1996 statement regarding in-service noise exposure 
(identical to his statement made at the time of the original 
claim) sufficiently probative to reopen the claim and 
ultimately resolved reasonable doubt in favor of the veteran 
and granted service connection.  Even if the RO had been 
incorrect at the time of the January 1977 rating in making a 
medical conclusion and finding that the veteran's pre-
existing hearing loss had not increased in severity during 
service beyond natural progression, that is not the type of 
error which is CUE.  It would still be unclear whether a 
grant of service connection would have been supported at that 
time-while there was no medical evidence as to whether the 
pre-existing hearing loss had not increased beyond natural 
progression, there was likewise no evidence that it had.  It 
would appear that in the February 1997 rating decision which 
resulted in a grant of service connection, the RO weighed the 
evidence differently.  

The veteran has not shown that the correct facts, as they 
existed at the time, were not before the adjudicator in 
January 1977 or February 1992, or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  No assertion has been made with any degree of 
specificity as to what error of fact was made or how a 
different application of laws and regulations would dictate a 
"manifestly different" result.  Fugo at 44.  Rather, the 
effect of the veteran's contentions is that he is merely 
asserting disagreement with how the RO evaluated the facts 
before it in January 1977 and February 1992.  In other words, 
he has merely asserted that the RO should have viewed the 
evidence differently-that his statements regarding in-
service noise exposure should have warranted a grant of 
service connection.  This is an assertion which is inadequate 
to raise a CUE claim.  Id.

In addition to having had all the highly probative correct 
facts before it, the Board finds that the RO correctly 
applied the pertinent law and regulations in considering the 
evidence.  At the time of the January 1977 decision, the 
evidence of record did not establish that the veteran's 
currently demonstrated hearing loss had been aggravated by 
service.  Similarly, at the time the RO considered the 
veteran's claim to reopen in February 1992, the evidence 
submitted was not sufficient to reopen the claim.  There was 
ample evidence in the record, when the RO made its decisions 
in 1977 and 1992, to make those decisions tenable.  The RO 
neither ignored the facts nor the law; it committed no 
undebatable error which would have provided a manifestly 
different result.

With respect to the assertion that there was CUE in the RO's 
failure to grant service connection for tinnitus in the 
January 1977 and February 1992 rating actions, the Board 
similarly finds this to be inadequate to raise a CUE claim.  
In his October 1976 claim for compensation, the veteran 
indicated that the disability he was claiming was hearing 
loss.  He made no mention of tinnitus or ringing in his ears.  
At his December 1976 VA examination, he complained of hearing 
impairment and bilateral tinnitus.  His narrative history 
reflected that he worked on air craft for three years during 
his naval career and he felt that had affected his hearing.  
The RO's January 1977 rating decision was limited to 
considering service connection for hearing loss.  While the 
veteran's complaints of ringing in the ears at the 
examination were noted, there was no adjudication of a claim 
for service connection for tinnitus, because it had not been 
claimed.  The veteran's mere assertion that the evidence 
before the RO at that time, as well as at the February 1992 
rating, was sufficient to warrant a grant of service 
connection for tinnitus does not identify any specific error 
of fact or law that would compel a different result, i.e., a 
grant of service connection for tinnitus.  Accordingly, the 
veteran has not sufficiently raised a CUE claim.

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim," and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra. 

II.  Earlier Effective Date

In the February 1997 rating decision presently on appeal, the 
RO granted service connection for bilateral hearing loss and 
tinnitus and assigned effective dates of October 22, 1996.  
In that decision, the RO determined that a previously denied 
claim of service connection for bilateral hearing loss was 
reopened and service connection was warranted on the basis of 
aggravation.  Service connection for tinnitus was granted on 
a direct basis.  In that decision, the RO assigned effective 
dates from the date of receipt of the veteran's claim.  

The veteran contends that he is entitled to effective dates 
earlier than those assigned by the RO because he had been 
continuously pursuing his claim since 1977.  He maintains 
that his complaints of tinnitus were noted on a December 1976 
VA examination.

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

A careful review of the claims folders shows that the veteran 
separated from service in March 1976.  He first submitted an 
Application for Compensation or Pension in October 1976, 
claiming loss of hearing.  The veteran was afforded a VA 
examination in December 1976 at which time his complaints of 
hearing impairment and tinnitus were recorded.  The diagnosis 
at that time was limited to bilateral moderate sensorineural 
high frequency hearing loss.  

As detailed hereinabove, the veteran's original claim of 
service connection for hearing loss was denied by the RO in 
January 1977 and his claim to reopen was denied in February 
1992.  

Copies of audiograms conducted in service, date stamped as 
having been received at the RO on October 22, 1996, included 
the veteran's handwritten notations identifying the 
audiograms and reiterating his contention that his hearing 
was damaged as a result of noise exposure during service.  

The veteran was afforded a VA examination in January 1997 at 
which time his pertinent history and complaints of impaired 
hearing and tinnitus were noted.  Diagnoses included 
bilateral tinnitus and bilateral hearing loss.  As noted, the 
RO thereafter reopened the previously denied claim of service 
connection for bilateral hearing loss and granted service 
connection for that condition and tinnitus in a February 1997 
rating action. 

Regarding the October 22, 1996 date assigned for the grant of 
service connection for hearing loss, the Board points out 
that the effective date of an award of service connection 
based upon new and material evidence received after final 
disallowance is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r). 

A review of the record reveals that the veteran submitted 
medical evidence in October 1996 which the RO took as a claim 
to reopen.  As for whether a claim to reopen was received 
earlier than October 22, 1996, the Board finds no evidence of 
such a claim.  Any communication or action, indicating an 
intent to apply for one or more VA benefits, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.  Medical 
records cannot constitute an informal original claim.  
38 C.F.R. § 3.157.  In the veteran's cause, no such 
communication subsequent to the February 1992 denial was 
received until October 22, 1996.  Thus, the assignment of an 
effective date earlier than October 22, 1996, is not 
warranted.  

With regard to the October 22, 1996, date assigned for the 
grant of service connection for tinnitus, the Board notes 
that a claim for that condition was not received within one 
year of the veteran's separation from service, thus, the 
earliest effective date for the grant of service connection 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  

Although the veteran's complaints of tinnitus were recorded 
as part of the December 1976 VA examination, that examination 
did not include a diagnosis of tinnitus.  Statements and 
medical evidence submitted by the veteran subsequent to the 
January 1977 denial of his original claim were limited to 
hearing loss.  There was no indication from those earlier 
statements that the veteran intended to file a claim of 
service connection for a disorder separate from the claim of 
service connection for hearing loss already denied.  See 
Crawford v. Brown, 5 Vet. App. 33 (1993).  Although the 
medical records received in October 1996 don't specifically 
state that the veteran was filing a claim of service 
connection for the tinnitus, the Board notes that, taken in 
connection with the report of the January 1997 VA 
examination, it is the first statement which could be broadly 
characterized as doing so.  The veteran has never filed a 
formal claim of service connection for the tinnitus and there 
was no statement received prior to October 22, 1996, which 
would fulfill the requirements of 38 C.F.R. § 3.155.  
Consequently, under the applicable laws and regulations, the 
earliest effective date for the grant of service connection 
for tinnitus must be October 22, 1996, the date of receipt of 
the veteran's initial claim for such benefit.  

The preponderance of the evidence is against the claims for 
earlier effective dates and, thus, the benefit of the doubt 
doctrine is not for application.


ORDER

The claim that the January 1977 and February 1992 rating 
decisions were clearly and unmistakably erroneous in failing 
to grant service connection for bilateral hearing loss and 
tinnitus is legally insufficient, and the claim must 
therefore be denied.  

An effective date earlier than October 22, 1996, for the 
grant of service connection for bilateral hearing loss, is 
denied.

An effective date earlier than October 22, 1996, for the 
grant of service connection for tinnitus, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

